PER CURIAM.
We affirm without further discussion the revocation of appellant’s probation. However, we vacate appellant’s sentence because the trial court did not have before it a score-sheet at the time of sentencing, and it cannot be determined whether appellant received a guidelines sentence absent a scoresheet. E.g., Brown v. State, 623 So.2d 800 (Fla. 4th DCA 1993), review denied, 634 So.2d 627 (Fla.1994); Barr v. State, 474 So.2d 417 (Fla. 2d DCA 1985). On remand, the trial court is directed to resentence appellant, with reference to a properly prepared scoresheet.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ERVIN, WEBSTER and LAWRENCE, JJ., concur.